 Case 5:16-cv-01568-MWF-JDE Document 152 Filed 08/04/20 Page 1 of 2 Page ID #:4403




 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11   VINCENT S. PHILLIPS,                    )   No. 5:16-cv-01568-MWF (JDE)
                                             )
12                     Plaintiff,            )
                                             )   ORDER ACCEPTING REPORT
13                      v.                   )
                                             )   AND RECOMMENDATION OF
14   DEAN BORDERS, et al.,                   )   UNITED STATES MAGISTRATE
                                             )   JUDGE
                                             )
15                     Defendants.           )
                                             )
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
18   including the Complaint (Dkt. 1) filed by Plaintiff Carl Jamal Christian
19   (“Plaintiff”), Plaintiff’s operative Second Amended Complaint (Dkt. 33,
20   “SAC,” incorrectly captioned as Third Amended Complaint), the Order by the
21   assigned United States Magistrate Judge regarding the SAC (Dkt. 35),
22   Plaintiff’s Motion to Proceed, by which Plaintiff elected to proceed solely on
23   the Second Cause of Action in the SAC for deliberate indifference to serious
24   medical needs in violation of the Eighth Amendment against defendants Dr.
25   Duong, Dr. Farooq, and Warden Dean Borders (Dkt. 36), this Court’s Order
26   dismissing the claims in the SAC against defendants Dr. Farooq and Warden
27   Borders (Dkt. 74), the Motion for Summary Judgment by defendant Dr.
28
 Case 5:16-cv-01568-MWF-JDE Document 152 Filed 08/04/20 Page 2 of 2 Page ID #:4404




 1   Duong (Dkt. 120, “Motion”) and supporting materials (Dkt. 121 to Dkt. 126),
 2   Plaintiff’s Opposition to the Motion (Dkt. 140) and supporting materials (Dkt.
 3   141, 141-1 to 141-6), the Reply in support of the Motion by Dr. Duong (Dkt.
 4   142), the Report and Recommendation of the Magistrate Judge (Dkt. 144,
 5   “Report”), the Objections to the Report filed by Plaintiff (Dkt. 149), and the
 6   Reply to the Objections filed by Dr. Duong (Dkt. 150).
 7         The Court has engaged in a de novo review of those portions of the
 8   Report to which objections have been made. The Court accepts the findings
 9   and recommendation of the magistrate judge.
10         Therefore, IT IS HEREBY ORDERED that:
11         1.    The Motion (Dkt. 120) is GRANTED and the claims against
12               defendant Dr. Duong in the SAC are dismissed with prejudice;
13               and
14         2.    Judgment shall be entered dismissing this action in accordance
15               with this Order and the Court’s prior dismissal Order (Dkt. 74).
16
17   Dated: August 4, 2020
18
                                                 ______________________________
19
                                                 MICHAEL W. FITZGERALD
20                                               United States District Judge
21
22
23
24
25
26
27
28
                                             2
